IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 54A16
                             Filed 23 September 2016


IN THE MATTER OF: C.L.S.



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 781 S.E.2d 680 (2016), affirming an order

entered on 4 March 2015 by Judge J.H. Corpening, II in District Court, New Hanover

County. Heard in the Supreme Court on 29 August 2016.


      Jennifer G. Cooke for New Hanover County Department of Social Services,
      petitioner-appellee; and Ellis & Winters LLP, by Steven A. Scoggan, for appellee
      Guardian ad Litem.

      David A. Perez for respondent-appellant father.


      PER CURIAM.


      AFFIRMED.